          Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JEREMY ROENICK,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20 Civ. 7213 (JPC)
                  -v-                                                  :
                                                                       :       OPINION
SAM FLOOD et al.,                                                      :      AND ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Jeremy Roenick is a former professional hockey player. Following his retirement from the

National Hockey League (“NHL”), he joined NBC Sports as a studio analyst. In late 2019, Roenick

made sexually explicit comments about his NBC Sports coworker while appearing on a Barstool

Sports podcast. Soon after, NBC suspended and later fired him. In response, he brought this suit

against his former boss and various NBC-affiliated entities. Roenick says that a motivating factor

in his termination was the fact that he is a heterosexual male. He alleges claims for breach of

contract, discrimination on the basis of sex and sexual orientation, hostile work environment,

retaliation, aiding and abetting, and discrimination for engagement in political activities.

        Before the Court is Defendants’ motion to dismiss the Complaint in part pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Roenick does not oppose Defendants’ motion in

several respects, so the primary issue is whether he has alleged plausible claims for sex and sexual

orientation discrimination pursuant to the New York State Human Rights Law (“NYSHRL”) and

the New York City Human Rights Law (“NYCHRL”), as well as claims for aiding and abetting

certain alleged acts of discrimination. For the reasons set forth below, the Court grants in part and
          Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 2 of 17




denies in part Defendants’ motion. The Court concludes that Roenick’s claims for aiding and

abetting retaliation may proceed along with the claims that are not the subject of this motion,

namely, breach of contract and claims of retaliation under the NYSHRL and the NYCHRL. The

Court dismisses all other claims.

                                          I. Background

A. Factual Background

         The following factual allegations are taken from the Complaint, Dkt. 1-1 (“Complaint” or

“Compl.”), the document attached to it as an exhibit, documents incorporated by reference, and

documents which are “integral” to the Complaint. See Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002). Although Roenick did not attach to the Complaint the two employment

agreements at issue here, see Dkt. 28-1, Exhs. 1, 2, the Court considers them because they are

referenced throughout the Complaint and are integral to it, see, e.g., Compl. ¶¶ 14, 21. For purposes

of Defendants’ motion, the Court “accept[s] as true the factual allegations in the [C]omplaint and

draw[s] all inferences in the plaintiff’s favor.” Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir.

2015).

         Roenick left the NHL in 2009 after playing eighteen seasons in the league. Compl. ¶ 11.

The following year, he began working as an NBC Sports studio analyst. Id. On March 24, 2016,

Roenick and NBC entered into a two-year employment agreement pursuant to which Roenick

would serve as a sports announcer for NHL games and the 2018 Winter Olympics. Id. ¶ 14; Dkt.

28-1 at 1. This agreement included a so-called “morals clause” which stated as follows:

         If at any time your personal conduct with respect to what is generally considered
         public morals, either while rendering services hereunder or in your public life, is
         without due regard to the reasonable best interests of NBC or to social conventions
         of public morals or decency, or if you commit any act, or become involved in any
         situation or occurrence that degrades you in society or bring you into public
         disrepute, contempt, scandal, or ridicule, or that shocks, insults or offends the

                                                 2
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 3 of 17




       community (as would be determined using the reasonable person standard), or that
       reflects unfavorably upon you or NBC if publicity is given to any such prior
       conduct, commission, or involvement on your part (any of the above, an “Act”),
       NBC shall have the right to terminate this Agreement; provided, however, that prior
       to any such termination, you shall be given a reasonable opportunity to cure such
       Act if such Act is timely and possible, to the satisfaction of NBC.

Dkt. 28-1 at 9-10; see Compl. ¶¶ 14, 21, 36. NBC extended Roenick’s employment agreement

through June 30, 2020. Dkt. 28-2; see Compl. ¶ 14.

       During his tenure at NBC, Roenick says that his boss, Sam Flood, made “discriminatory

and harassing statements” to Kathryn Tappen, Roenick’s coworker and fellow broadcaster.

Compl. ¶ 20. Flood “criticized Tappen for her performance as a commentator and broadcaster

when [Tappen], for example, would accidentally mispronounce the name of a player or coach.”

Id. But Roenick was Tappen’s “biggest supporter” and would tell her to “keep her head up and

stay confident.” Id. He also would “push back and complain” to Flood about Flood’s statements

to Tappen, which Roenick contends were “based on Tappen’s sex/gender.” Id.

       Johnny Weir also worked at NBC as a skating commentator at the same time as Roenick.

See id. ¶¶ 23-24. During the 2018 Olympic Games, Weir covered ice skating competitions and

gave “colorful commentary regarding the body parts of ice skaters.” Id. ¶ 24. Roenick questioned

Flood about Weir’s comments around this time. Id. In response, Flood told Roenick that “[Weir]

is gay and can say whatever.” Id.

       The key events at issue here began when Roenick appeared on an episode of a Barstool

Sports podcast called “Spittin’ Chiclets.” Id. ¶ 15. The podcast was recorded on December 17,

2019 and released the next day. Id. ¶ 16. During the podcast, Roenick told a story about a recent

vacation he had taken with his wife and Tappen, who, in addition to being Roenick’s coworker,

was also his friend. Id. He said that he “joked with fellow vacationers” that he would “go to bed”

with both his wife and Tappen, implying that the three individuals had sexual relations together.

                                                3
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 4 of 17




Id. (internal quotation marks omitted). Roenick clarified though that in reality this “is never going

to happen.” Id. (internal quotation marks omitted).

       After the podcast aired, Flood sent Roenick a text message that said: “[Y]ou went too far.

You may have crossed a line that there was no return from. I’m really upset, and I need to take a

couple days to figure out my next move.” Id. ¶ 17 (internal quotation marks omitted). On

December 24, 2019, NBC issued a press release that said Roenick was indefinitely suspended

without pay. Id. Roenick posted a video-message to his Twitter account on January 11, 2020 in

which he apologized for his comments. He said: “I want to take this opportunity to apologize to

NBC Sports, Kathryn Tappen, [and others] for some insensitive comments I made on a recent

podcast. I never meant to offend anyone, and I definitely went too far, and for that, I deeply regret

it.” Id. ¶ 18 (internal quotation marks omitted). On February 6, 2020, Flood called Roenick and

told him that he could not return to NBC because of his “inappropriate comments about fellow

coworkers.” Id. ¶ 19 (internal quotation marks omitted). Neither NBC nor Flood gave Roenick

an opportunity to “cure the act” that was “deemed sufficient for termination.” Id. Further,

according to Roenick, his termination came shortly after he complained to Flood about Flood’s

allegedly “discriminatory and harassing statements” to Tappen. Id. ¶ 20.

       Several months after NBC fired Roenick, on July 2, 2020, Weir and another NBC figure

skating commentator, Tara Lipinski, participated in a video “spoof” of figure skating champion

and Olympic bronze medalist Bradie Tennell. Id. ¶ 23. Roenick briefly summarizes this skit in

his Complaint, id., and also attached to his Complaint a news article describing it in detail, id.,

Exh. A. The skit warrants discussion because it underlies some of Roenick’s claims. See id. ¶¶ 62-

63, 73-74. In it, Lipinski and Weir, who were joined by actors Elizabeth Banks and John Michael

Higgins, “used a vulgar term for a woman’s groin and joked about a sexual affair.” Id. ¶ 23



                                                 4
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 5 of 17




(emphasis omitted); see also id., Exh. A. Specifically, the video proceeded as follows. Lipinski

introduced footage of Tennell from the Olympics and said “[n]ice camel spin into a toe loop,”

referring to two figure skating moves, neither of which Tennell performed in the clip. Id., Ex. A

(internal quotation marks omitted). Higgins replied, “Yes, the camel toe. Gail’s very familiar with

that one.” Id. (internal quotation marks omitted). Banks (who played a character named Gail in

the film Pitch Perfect) said, “I am, I am.” Id. (internal quotation marks omitted). A few moments

later, Weir joked, “I’m really hoping we get to see [Tennell’s] quads during this program.” Id.

(internal quotation marks omitted). Banks replied, “Ah, easy, Johnny, your wife’s sitting right

there.” Id. (internal quotation marks omitted). Weir then said, “Gail, we’re co-workers and

besties,” to which Banks replied, “Oh I see[.] . . . Office romance, gotcha.” Id. (internal quotation

marks omitted). The video received some criticism in the media, see id., but NBC did not take

any “remedial action” against Lipinski or Weir, id. ¶ 23.

B. Procedural History

       Roenick initiated this case in the Supreme Court of the State of New York, New York

County, on July 17, 2020 against Flood, NBC Sports Group, NBC Sports Network, L.P.

(“NBCSN”), NBCUniversal Media, LLC, Comcast Corporation (“Comcast”), and ten unknown

individuals. See id. ¶¶ 5-7. The Complaint alleges twelve causes of action: (1) breach of contract;

(2) breach of express oral contract; (3) breach of implied-in-fact contract; (4) violation of the

NYSHRL for sex and sexual orientation discrimination; (5) violation of the NYCHRL for gender

and sexual orientation discrimination/disparate treatment; (6) violation of the NYSHRL for hostile

work environment; (7) violation of the NYCHRL for hostile work environment; (8) violation of

the NYSHRL on the basis of retaliation for opposing discrimination and harassment based on sex

and sexual orientation; (9) violation of the NYCHRL on the basis of retaliation for opposing



                                                 5
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 6 of 17




harassment and discrimination based on gender and sexual orientation; (10) violation of the

NYSHRL for aiding and abetting; (11) violation of the NYCHRL for aiding and abetting; and (12)

violation of section 201-D of the New York Labor Law (“NYLL”) on the basis of discrimination

for engagement in political activities. Id. ¶¶ 32-138.

       On September 3, 2020, Defendants removed the case to federal court on the basis of

diversity jurisdiction. Dkt. 1 ¶¶ 8-17. This case was reassigned to the undersigned on October 5,

2020. Roenick voluntarily dismissed the Second and Third Causes of Action (breach of express

oral contract and breach of implied-in-fact contract) on November 10, 2020. Dkt. 22.

       Defendants filed a partial motion to dismiss on November 13, 2020. Dkt. 26. Specifically,

Defendants seek to dismiss the Fourth and Fifth Causes of Action for discrimination, the Sixth and

Seventh Causes of Action for hostile work environment, the Tenth and Eleventh Causes of Action

for aiding and abetting, and the Twelfth Cause of Action for discrimination for engagement in

political activities. Dkt. 27 (“Motion”) at 1. Defendants also seek dismissal of all claims against

NBCSN and Comcast. Id. at 21-25. Defendants did not move for dismissal of Roenick’s First

Cause of Action for breach of contract or his Eighth and Ninth Causes of Action for retaliation.

Id. at 7 n.7. Roenick filed an opposition brief on November 30, 2020. Dkt. 29 (“Opposition”). In

his Opposition, Roenick stated that he does not oppose dismissal of the Sixth, Seventh, and Twelfth

Causes of Action or dismissal of all claims against NBCSN and Comcast. Id. at 7. Defendants

filed a reply brief on December 7, 2020. See Dkt. 30.

                                            II. Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).



                                                  6
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 7 of 17




A claim is plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. A complaint’s

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Although the Court must “accept[] as true the factual allegations in the

complaint and draw[] all inferences in the plaintiff’s favor,” Biro, 807 F.3d at 544, it need not

“accept as true legal conclusions couched as factual allegations,” Lafaro v. N.Y. Cardiothoracic

Grp., PLLC, 570 F.3d 471, 475-76 (2d Cir. 2009).

                                        III. Discussion

        Defendants argue that Roenick’s claims for discrimination under the NYSHRL and the

NYCHRL, hostile work environment under the NYSHRL and the NYCHRL, discrimination for

engagement in political activities under the NYLL, and aiding and abetting under the NYSHRL

and the NYCHRL cannot survive the pleading stage. The Court addresses each of these claims in

turn.

A. NYSHRL Discrimination

        Although Roenick does not bring a discrimination claim pursuant to Title VII, “[c]laims

under both Title VII and the NYSHRL, including sex . . . discrimination, are generally treated as

‘analytically identical.’” Farmer v. Shake Shack Enters., 473 F. Supp. 3d 309, 323 (S.D.N.Y.

2020) (quoting Lenzi v. Systemax, Inc., 944 F.3d 97, 107 n.7 (2d Cir. 2019)). A discrimination

claim under the NYSHRL thus is evaluated under the burden-shifting framework established by

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Lenart v. Coach, Inc., 131 F. Supp.

3d 61, 65 (S.D.N.Y. 2015). Under that framework, “a plaintiff must first make out a prima facie

case of discrimination.” Id. at 66. The prima facie case requires that a plaintiff show “(1) that

[he] is a member of a protected class, (2) that [he] was qualified for the position [he] sought,



                                                7
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 8 of 17




(3) that [he] suffered an adverse employment action, and (4) [that he] can sustain a minimal burden

of showing facts suggesting an inference of discriminatory motivation.” Littlejohn v. City of New

York, 795 F.3d 297, 311 (2d Cir. 2015). If the plaintiff makes out a prima facie case, the burden

shifts to the defendant “‘to articulate some legitimate, nondiscriminatory reason’ for the adverse

action.” Lenart, 131 F. Supp. 3d at 66 (quoting McDonnell Douglas, 411 U.S. at 802). If the

defendant does that, then “the burden shifts back to the plaintiff to show pretext.” Id. (internal

quotation marks dismissed).

       “At the motion to dismiss stage, however, a plaintiff ‘is not required to plead a prima facie

case under McDonnell Douglas . . . to defeat a motion to dismiss.’” Farmer, 473 F. Supp. 3d at

324 (quoting Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015)). Instead,

“[f]or employment discrimination claims under . . . the NYSHRL, a plaintiff must ‘plausibly allege

that (1) the employer took adverse action against him and (2) his race, color, religion, sex, or

national origin was a motivating factor in the employment decision.’” Id. (quoting Vega, 801 F.3d

at 87). This standard also applies to claims based on sexual orientation. See N.Y. Exec. Law

§ 296. To survive a motion to dismiss, a plaintiff therefore must “alleg[e] facts that directly show

discrimination or facts that indirectly show discrimination by giving rise to a plausible inference

of discrimination.”    Vega, 801 F.3d at 87.         “In other words, absent direct evidence of

discrimination, what must be plausibly supported by facts alleged in the complaint is that the

plaintiff is a member of a protected class, was qualified, suffered an adverse employment action,

and has at least minimal support for the proposition that the employer was motivated by

discriminatory intent.” Littlejohn, 795 F.3d at 311.

       Roenick alleges that Defendants subjected him “to repeated unequal treatment, harassment

and ultimately terminated [him]” because of his sex and sexual orientation. Compl. ¶ 61. The



                                                 8
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 9 of 17




crux of Roenick’s discrimination claim is as follows: “Defendants would not have terminated

[him] for relaying a story about [how] he had jokingly implied while on vacation that he was

romantically involved with both his wife and a co-worker that was vacationing with them were he

not a heterosexual male” or Defendants would have given him “an opportunity to cure the alleged

breach of the public morals clause . . . were [Roenick] not a heterosexual male.” Opposition at 9.

Defendants argue that Roenick’s discrimination claims cannot survive because the Complaint does

not plead facts supporting “an inference of discriminatory motivation.” Motion at 9 (quoting

Littlejohn, 795 F.3d at 311).

       “Absent direct evidence demonstrating discriminatory intent, ‘[a] plaintiff can raise an

inference of discrimination by demonstrating the disparate treatment of similarly situated

employees but must show [he] was similarly situated in all material respects to the individuals with

whom [he] seeks to compare [him]self.’” Novick v. Vill. of Wappingers Falls, New York, 376 F.

Supp. 3d 318, 342 (S.D.N.Y. 2019) (alterations in original) (quoting Kosack v. Entergy Enters.,

Inc., No. 14 Civ. 9605 (VB), 2019 WL 330870, at *6 (S.D.N.Y. Jan. 25, 2019)). “[T]o be similarly

situated in ‘all material respects,’ [a plaintiff] must ‘show that similarly situated employees who

went undisciplined engaged in comparable conduct.’” Id. at 343 (quoting Graham v. Long Island

R.R., 230 F.3d 34, 40 (2d Cir. 2000)). A plaintiff also “must show that [his] co-employees were

subject to the same performance evaluation and discipline standards.” Graham, 230 F.3d at 40.

Although “[w]hat constitutes ‘all material respects’ . . . varies somewhat from case to case,” it thus

generally depends on “(1) whether the plaintiff and those he maintains were similarly situated were

subject to the same workplace standards and (2) whether the conduct for which the employer

imposed discipline was of comparable seriousness.” Id.

       In support of his claims for discrimination, Roenick relies almost entirely on Defendants’



                                                  9
        Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 10 of 17




treatment of Lipinski and Weir, contending that they both were similarly situated to him. Compl.

¶¶ 62 (identifying Lipinski as a “similarly situated female employee[]” who was not “subjected to

suspension or termination” despite engaging in “similar conduct”); 63 (identifying Weir as a

“similarly situated gay employee” who was “not disciplined” despite engaging in “similar

conduct”). Roenick says that “it is plausible that neither Lipinski nor Weir would have [been]

terminated had they made the same comments as [him] on a podcast, and it is plausible that

[Roenick] would not have been terminated for the same comments had he been a woman or not

heterosexual.” Opposition at 9.

       The only fact alleged in the Complaint suggesting that Lipinski and Weir were similarly

situated to Roenick is that they too were “NBC commentators and personalities.” Compl. ¶ 23.

For the first time in his Opposition, Roenick says that it is “minimally plausible and consistent

with common sense” that Lipinski and Weir had “the same public morals clauses in their own

contracts” with NBC. Opposition at 12. This appears to be an attempt to allege that all three

individuals were “subject to the same performance evaluation and discipline standards.” Graham,

230 F.3d at 40. Such a conclusory allegation (which was not pleaded in the Complaint) does little

to illustrate this. Further, Roenick fails to show that his conduct was “of comparable seriousness”

to that of Lipinski and Weir. Id. And a comparison of the two incidents shows that Roenick’s

behavior was categorically different. Lipinski and Weir participated in a skit for NBC that

included jokes about the term “camel toe” and an “[o]ffice romance” between “besties.” Compl,

Exh. A; see also id. ¶ 23. Roenick, on the other hand, used his “free time” outside of his role at

NBC to tell the hosts of a Barstool Sports podcast that he “jokingly implied” to fellow vacationers

that he had sex simultaneously with his NBC co-worker, Tappen, and his wife on multiple

occasions.   Opposition at 4; see also Compl. ¶ 16.           Roenick’s public Twitter apology



                                                10
           Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 11 of 17




approximately three weeks later—in which he apologized to Tappen and others “for some

insensitive comments [he] made on a recent podcast” in which he “definitely went too far”—

underscores the offensive nature and seriousness of these remarks. Compl. ¶ 18. Simply put,

neither Lipinski nor Weir joked about having sex with a co-worker. Roenick did. Whether these

two incidents were “of comparable seriousness,” Graham, 230 F.3d at 40, is not even close. 1

       For further support, Roenick points to a single comment that Flood made in 2018 about

Weir—i.e., that Weir “is gay and can say whatever.” Compl. ¶¶ 24, 63, 73. “[V]erbal comments

constitute evidence of discriminatory motivation when a plaintiff demonstrates that a nexus exists

between the allegedly discriminatory statements and a defendant’s decision to discharge the

plaintiff.” Moore v. Verizon, No. 13 Civ. 6467 (RJS), 2016 WL 825001, at *8 (S.D.N.Y. Feb. 5,

2016) (quoting Pronin v. Raffi Custom Photo Lab, Inc., 383 F. Supp. 2d 628, 636 (S.D.N.Y. 2005)).

“However, stray remarks, even if made by a decision maker, do not constitute sufficient evidence

to support a case of employment discrimination.” Id. “In determining whether a comment should

be considered a stray remark, courts consider who made the remark, when the remark was made

in relation to the termination, the content of the remark, and the context in which the remark was

made.” Woodard v. TWC Media Sols., No. 09 Civ. 3000 (BSJ), 2011 WL 70386, at *7 (S.D.N.Y.

Jan. 4, 2011), aff’d sub nom. 487 F. App’x 613 (2d Cir. 2012). “Remarks are especially likely to



       1
         In his Opposition, Roenick also argues that “as an alternative to [his] disparate treatment”
theory of discrimination, his claim should survive because Lipinski and Weir’s comments
constitute circumstantial “evidence regarding Defendants’ policies with respect to differences in
protected categories.” Opposition at 13. In other words, he says that because Defendants
“endorse[d] a skit with inappropriate sexual humor involving sports commentators that [were] not
heterosexual males” but decided to “punish similar comments” when he made them, it shows that
sex or sexual orientation was a “motivating factor” in Defendants’ termination decision. Id. The
Court struggles to see how this argument is meaningfully different than Roenick’s contention that
he was treated differently than Lipinski and Weir due to differences in sex and sexual orientation.
See Opposition at 11-12. For the same reasons discussed herein, this argument fails as well.

                                                 11
            Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 12 of 17




be ‘stray’ when made by a decision maker unrelated to the decision-making process temporally

remote from the date of decision.” Id.

        That is the case here. Flood allegedly made this single comment approximately two years

before Roenick’s termination. See Compl. ¶ 24. Courts have found comments made much closer

to an adverse employment action to be stray remarks. See, e.g., Moore, 2016 WL 825001, at *9

(noting that the non-actionable comments occurred “at least months before [the plaintiff’s] first

suspension and nearly a year prior to [the plaintiff’s] termination”); Woodard, 2011 WL 70386, at

*7 (noting that the stray comments were made “approximately eight months before [the]

[p]laintiff’s termination”). Moreover, Roenick does not allege that Flood’s single comment, which

was not even about Roenick or heterosexual men, arose “in a context at all related to the decision

to suspend and later terminate” him. Moore, 2016 WL 825001, at *9. Flood’s alleged comment

is thus a non-actionable stray remark and does nothing to support a discriminatory inference here.

        Accordingly, the Court dismisses Roenick’s Fourth Cause of Action for sex and sexual

orientation discrimination pursuant to the NYSHRL. 2


        2
          In two paragraphs of the Complaint, contained in allegations relating to his Fourth and
Fifth Causes of Action (i.e., sex and sexual orientation discrimination), Roenick also alleges that
Defendants violated the New York Civil Rights Law (“NYCRL”), “including but not limited to”
NYCRL section 40-c. Compl. ¶¶ 60, 71. It is unclear whether Roenick brings this claim as a
separate cause of action than his claim for discrimination under the NYSHRL. See, e.g., Thorne
v. Formula 1 Motorsports, Inc., No. 19 Civ. 1077 (JPO), 2019 WL 6916098, at *3 (S.D.N.Y. Dec.
19, 2019) (“The [NYSHRL] is composed of the New York Executive Law §§ 292 et seq. (which
provides the substance of the law) and the New York Civil Rights Law §§ 40 et seq. (which
provides for penalties).”). Section 40-c provides that “[n]o person shall . . . because of . . . sex . . .
[or] sexual orientation . . . be subjected to any discrimination in his or her civil rights . . . by any
other person or by any firm, corporation or institution.” N.Y. Civ. Rights Law § 40-c. “[F]acts
sufficient to sustain a cause of action under [NYSHRL section] 296 will support a cause of action
under [section] 40-c of the [NYCRL].” McGrath v. Arroyo, No. 17 Civ. 1461 (NGG), 2019 WL
3754459, at *13 (E.D.N.Y. Aug. 8, 2019) (internal quotation marks omitted). Because the Court
dismisses Roenick’s NYSHRL discrimination claim, and Roenick offers no argument for why his
NYCRL claim should proceed in the absence of his NYSHRL claim, the Court likewise dismisses
his NYCRL claim, to the extent it is brought as a separate cause of action. See Jews for Jesus, Inc.
v. Jewish Cmty. Rels. Council of N.Y., Inc., 79 N.Y.2d 227, 234 (1992) (affirming summary
                                                   12
        Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 13 of 17




B. NYCHRL Discrimination

       The NYCHRL makes it unlawful for “an employer or an employee . . . because of . . .

gender [or] sexual orientation . . . to discharge from employment such person” or “[t]o discriminate

against such person . . . in terms, conditions or privileges of employment.” N.Y.C. Admin. Code

§ 8-107(1)(a). “Claims brought under the NYCHRL are analyzed using the same framework as . . .

NYSHRL claims, but ‘must be viewed independently and more liberally than their . . . state

counterpart[].’” Deveaux v. Skechers USA, Inc., No. 19 Civ. 9734 (DLC), 2020 WL 1812741, at

*5 (S.D.N.Y. Apr. 9, 2020) (internal citation omitted) (quoting Loeffler v. Staten Island Univ.

Hosp., 582 F.3d 268, 278 (2d Cir. 2009)). Thus, the Court must analyze Roenick’s NYCHRL

claim “separately and independently from any . . . state law claims.” Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013).

       Despite the fact that the Court must construe this provision of the NYCHRL more broadly

than the NYSHRL, Roenick offers no independent argument for why this cause of action should

survive if his NYSHRL claim does not. See Opposition at 17 (“[I]f Plaintiff’s [NYSHRL] claims

withstand a motion to dismiss, so should his NYCHRL claims.”). Still, construing Roenick’s

NYCHRL claim more liberally and broadly than his NYSHRL claim, the Court concludes this

claim also must be dismissed. As discussed above, the Complaint fails to allege any facts

suggesting that Roenick’s termination was related to his sex or sexual orientation. See Carter v.

Verizon, No. 13 Civ. 7579 (KPF), 2015 WL 247344, at *5 (S.D.N.Y. Jan. 20, 2015) (dismissing a

NYCHRL claim because the complaint made “only conclusory allegations and d[id] not provide

any indication of how any alleged adverse or dispreferential employment action was connected to




judgment on the plaintiffs’ claim based on section 40-c of the NYCRL for the “same reasons” as
the plaintiffs’ claim based on section 296 of the New York Executive Law).

                                                13
           Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 14 of 17




[the] [p]laintiff’s gender or age”). In short, Roenick’s “conclusory allegations of disparate

treatment discrimination are insufficient to nudge [his] claims across the line from conceivable to

plausible to proceed, even under the more liberal standard afforded by the NYCHRL.” Id. (internal

quotation marks and citation omitted).

       The Court thus dismisses Roenick’s Fifth Cause of Action for gender and sexual orientation

discrimination pursuant to the NYCHRL.

C. Hostile Work Environment and Discrimination for Engagement in Political Activities

       Roenick also brings claims for hostile work environment under the NYSHRL (Cause of

Action Six), hostile work environment under the NYCHRL (Cause of Action Seven), and

discrimination for engagement in political activities under the NYLL (Cause of Action Twelve).

Compl. ¶¶ 79-92, 130-138. Roenick “does not oppose dismissal of [his] Sixth, Seventh, and

Twelfth causes of action.” Opposition at 18. The Court thus finds that Roenick has abandoned

these claims and dismisses the Sixth, Seventh, and Twelfth Causes of Action.

D. Aiding and Abetting

       Roenick also alleges that Flood and others 3 “aided[] and abetted the retaliation and

discrimination” he faced in violation of the NYSHRL and the NYCHRL. Compl. ¶ 9; see also id.

¶¶ 108-129.      Under both New York Executive Law section 296(6) and New York City

Administrative Code section 8-107(6), “an individual employee may be held liable for aiding and

abetting discriminatory conduct.” Farmer, 473 F. Supp. 3d at 337. Both laws provide that “[i]t

shall be an unlawful discriminatory practice for any person to aid, abet, incite, compel or coerce

the doing of any of the acts forbidden” under the respective laws. N.Y. Exec. Law § 296(6);

N.Y.C. Admin. Code § 8-107(6). The “same standards of analysis” apply to aiding and abetting


       3
           Roenick brings these claims against the ten unidentified individual Defendants too.

                                                 14
        Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 15 of 17




claims under the NYSHRL and the NYCHRL. Feingold v. New York, 366 F.3d 138, 158 (2d Cir.

2004). “To make out an aiding and abetting claim, the pleadings must allege that ‘[defendant]

actually participate[d] in the conduct giving rise to a discrimination claim.’” Farmer, 473 F. Supp.

3d at 337 (alterations in original) (internal quotation marks omitted); accord Feingold, 366 F.3d

at 158; Sowemimo v. D.A.O.R. Sec., Inc., 43 F. Supp. 2d 477, 490 (S.D.N.Y. 1999) (“[E]mployees

may be held personally liable under the [NYSHRL] and the NYCHRL . . . if they participate in

the conduct giving rise to the discrimination claim.”).

       Defendants argue that the Court must dismiss Roenick’s aiding and abetting claims because

Roenick does not state a claim for discrimination. Motion at 17. Roenick does not oppose the

contention that these claims can only survive if he “has demonstrated plausible discrimination

claims under the NYSHRL and NYCHRL.” Opposition at 18. Because Roenick’s Fourth, Fifth,

Sixth, and Seventh Causes of Action are dismissed, the Court agrees that there is “no predicate for

aiding and abetting liability” with respect to Roenick’s claims for sex and sexual orientation

discrimination or hostile work environment. Farmer, 473 F. Supp. 3d at 338; accord Stinnett v.

Delta Air Lines, Inc., No. 18 Civ. 2704 (DLI), 2019 WL 1493224, at *9 (E.D.N.Y. Mar. 31, 2019)

(dismissing aiding and abetting claims under the NYSHRL and the NYCHRL because the court

dismissed the plaintiff’s “primary discrimination claims” under those statutes), aff’d, 803 F. App’x

505 (2d Cir. 2020).

       However, Defendants have not moved to dismiss Roenick’s claims for retaliation under the

NYSHRL and the NYCHRL. See Compl. ¶¶ 93-107; see also Motion at 25. These claims are

based on the allegation that Defendants terminated Roenick “[s]hortly after” Roenick complained

to Flood about Flood’s “discriminatory and harassing statements made to Tappen based on

Tappen’s sex/gender.” Compl. ¶ 20; see also id. ¶¶ 111, 122. Although Flood “cannot aid or abet



                                                15
        Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 16 of 17




his own conduct,” Farmer, 473 F. Supp. 3d at 337, the Complaint sufficiently alleges that NBC

retaliated against Roenick and that Flood aided and abetted such conduct. See Compl. ¶¶ 20, 94,

102, 111, 122. Accordingly, the Court denies Defendants’ motion to dismiss the NYSHRL and

the NYCHRL aiding and abetting claims with respect to retaliation.

E. Defendants NBCSN, Comcast, and NBC Sports Group

       Defendants argue that the Complaint “does not provide any specific factual allegations with

respect to NBCSN or Comcast that could plausibly subject either entity to liability under any

applicable theory.” Motion at 22. Roenick “does not oppose dismissal of NBCSN or Comcast

from this action.” Opposition at 18. Accordingly, the Court dismisses all claims against NBCSN

and Comcast.

       With regard to Defendant NBC Sports Group, Defendants submitted in connection with

this case’s removal from state court a declaration from Erik Bierbauer, Vice President of Litigation

for NBCUniversal Media, LLC, in which Mr. Bierbauer stated that NBC Sports Group “is not a

corporate entity, but rather a division of NBCUniversal Media, LLC.” Dkt. 3 ¶ 3. Roenick has

not argued otherwise. Within one week of the filing of this Opinion and Order, Roenick shall

either voluntarily dismiss NBC Sports Group from this action or submit a letter, not more than

three pages in length, showing cause why the Court should not dismiss all claims against this

Defendant.

                                         IV. Conclusion

       For these reasons, Defendants’ motion to dismiss is granted in part and denied in part. The

Court dismisses Roenick’s Fourth, Fifth, Sixth, Seventh, and Twelfth Causes of Action. Because

Roenick already voluntarily dismissed the Second and Third Causes of Action, Dkt. 22, this means

that the following Causes of Action remain: breach of contract (First Cause of Action); retaliation



                                                16
         Case 1:20-cv-07213-JPC Document 38 Filed 06/09/21 Page 17 of 17




under the NYSHRL (Eighth Cause of Action); retaliation under the NYCHRL (Ninth Cause of

Action); aiding and abetting retaliation under the NYSHRL (Tenth Cause of Action); and aiding

and abetting retaliation under the NYCHRL (Eleventh Cause of Action). The Court also dismisses

all claims against Defendants NBCSN and Comcast.

        Discovery shall proceed according to the Amended Case Management Plan and Scheduling

Order entered on May 6, 2021. See Dkt. 36. Fact discovery shall be completed no later than

September 6, 2021, and expert discovery shall be completed no later than October 21, 2021. Id.

The parties must submit a joint letter updating the Court on the status of this case by October 28,

2021. See id.

        The Clerk of Court is respectfully directed to terminate the motion pending at Docket

Number 26 and to terminate NBC Sports Network, L.P. and Comcast Corporation as Defendants

in this action.

        SO ORDERED.

Dated: June 9, 2021                               __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                         United States District Judge




                                                17
